DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities:  the end of claim 1 (after the complete claim and a (.) recites, “The method of claim 13, wherein the agglomeration liquid consists of water.  This appears to be a typographical error and is not being interpreted as part of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 4, 7 and 8 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Miller et al. (U.S. Patent No. 6,406,729, cited in parent case).
The claims are directed to methods of making dried, agglomerated nutrient medium.
Miller et al. teach introducing a nutrient component including a powdered nutrient (col. 18, Il. 28,-34, no. 12) that facilitates the growth of a microorganism and an atomized spray agglomeration liquid (col. 18, Il. 51-52) into an agglomerator comprising a flow-through-type agglomeration chamber and a mixing blade. (col. 21, Il. 48-65). Miller et al. teach the powdered nutrient component and agglomeration liquid are introduced within the claimed rate ranges. (col. 21, Il. 48-65). Miller et al. teach that the mixing blade is rotated at a rate overlapping with the claimed range, (col. 16, II. 13-26). Miller et al. teach exposing the agglomerated nutrient medium particles to drying conditions, including temperatures overlapping with the claimed ranges. (col. 22, Il. 41 -56). Miller et al. teach that the spray rate, blade rotation rate, and drying temperature are selected to produce a dried agglomerated nutrient medium having the claimed particle size. (col. 3, Il. 45-60; col. 5, Il. 14-23; col. 7, Il. 23-39; col. 10, Il. 29-49). Miller teach isolation of a subpopulation of particles that have a size distribution that is narrower than the first particle size distribution that is within the claimed range, (col. 24, Il. 53-67).
Miller et al. does explicitly teach wet-massing to form agglomerated nutrient medium particles; however, this step is inherently taught, as applicants’ specification indicates that feeding the powdered nutrient through an agglomeration chamber that contains a number of blades enables wet-massing of the nutrient component, (spec, para. [0036]), and Miller et al. teach the claimed agglomeration chamber, including multiple blades, such that wet-massing would inherently occur, (col. 17, Il. 57-67).
When the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 1934 (Fed. Cir. 1990) MPEP 2144.05. Generally, difference in concentration will not support the patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.
With respect to claims 3 and 4, Miller et al. teach a mixture of two of more powdered nutrients, where at least one of the selected ingredient is a protein, (col. 34, II. 22-39).
With respect to claim 7, Miller et al. does not explicitly teach a first and second screening of the particles in the claimed ranges, but does teach that the spray rate, blade rotation rate, and drying temperature selection affects the size and density of the dried medium, and that these can be adjusted as needed, (col. 3, Il. 45-60; col. 5, Il. 14-23; col. 7, Il. 23-39; col. 10, Il. 29-49).  Further, Miller et al. teach screening the agglomerated intermediate and transferring it to a classifier, which has a screen, allowing some particles to pass, and other to remain.  (col. 24, ll. 53-67).  It would have been obvious to screen the particles using a larger filter initially and then filtering them through a smaller screen.  
With respect to claim 8, Miller et al. teach that the temperature of the agglomerate immediately after drying is 75 -100 F, preferably 75-80F, (col. 22, ll. 44-56), rendering obvious the claimed range.   

Claims 2, 5, 6 and 9-11 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Miller et al. (U.S. Patent No. 6,406,729) as applied to claims 1, 3, 4, 7 and 8  above, and further in view of Franklin (U.S. Patent No. 5,869,321).
Miller et al. does not teach a thin film culture device or that the agglomeration liquid includes a solvent have a dissolved nutrient or that the dried agglomerate is treated to reduce the number of viable microorganisms.
Franklin teaches a thin film culture device and the use of a dilute phosphate buffer binding spray solution as the agglomeration liquid, (col. 6, Il. 37-42). Franklin teaches that the agglomerated nutrient medium is sterilizable with ionizing radiation (col. 10, claim 8).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the dried medium of Miller et al. to incorporate a dilute phosphate buffer agglomeration liquid and to have gamma irradiated the medium because it would have been obvious to combine prior art element according to known methods to yield predictable results. Incorporating these modifications, as taught by Franklin, would have led to predictable results with a reasonable expectation of success because both Miller et al. and Franklin teach methods of producing dried, agglomerated media and the modifications taught by Franklin (a buffered, sterilized product) would increase the value in certain contexts, such as those where GMP practices are needed.
Double Patenting
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,765,293 and claims 1-10 of US Patent No. 10,876,091. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the ‘293 patent and the ‘091 patent have all the limitations of the application claims – both patents’ claims recite more specific embodiments of that currently claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA E KNIGHT/Primary Examiner, Art Unit 1632